Case 21-11466-elf   Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                            Exhibit B Page 1 of 38




                    Exhibit B
    Case 21-11466-elf            Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                        Desc
                                         Exhibit B Page 2 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                               :
    In re:                                                     :
                                                               :   Chapter 11
    1121 PIER VILLAGE LLC,                                     :
    PENN TREATY HOMES LLC,                                     :   Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                        :
    285 KINGSLAND LLC,                                         :   Jointly Administered
    231 E 123 LLC,                                             :
    193 HANCOCK LLC,                                           :
                                                               :
                                Debtors.                       :
                                                               :

                    ORDER (A) APPROVING BID PROCEDURES
            RELATING TO SALE OF DEBTORS’ ASSETS; (B) SCHEDULING
            HEARING TO CONSIDER SALE AND APPROVING FORM AND
         MATTER OF NOTICES; (C) APPROVING EXPENSE REIMBURSEMENT
        PROVISION AND BREAK-UP FEE; AND (D) GRANTING RELATED RELIEF

             AND NOW, upon consideration of the motion (the “Motion”) of Debtors Penn Treaty

Homes LLC and 1121 Pier Village LLC (collectively the “Debtors”), requesting entry of an order

(A) approving certain bid procedures with respect to the proposed Sale1 of substantially all of the

assets of the Debtors (the “Assets”), as more fully set forth in that certain asset purchase

agreement (the “Asset Purchase Agreement”) by and between Debtors and the Purchaser,

(B) scheduling a hearing (the “Sale Hearing”) and approving the form and manner of notice of

the Auction, the Bid Procedures (as defined below) and certain Assumption and Assignment

Procedures, (C) approving the Expense Reimbursement and Break-Up Fee, to the extent

applicable and (D) granting related relief; and the Court having determined that, to the extent set

forth herein, the relief requested in the Motion is in the best interests of the Debtors, their estate,

creditors and other parties-in-interest; and due and appropriate notice of the Motion and the relief


1
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
             Motion.



OMC\4847-3587-3272.v1-8/30/21
    Case 21-11466-elf           Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                     Desc
                                        Exhibit B Page 3 of 38



requested therein having been provided by the Debtors, pursuant to Bankruptcy Rules 4001(b)

and 4001(c)(1), to (i) the Debtors’ top twenty (20) unsecured creditors; (ii) the Office of the

United States Attorney for the Eastern District of Pennsylvania; (iii) counsel to Sharestates

Intercap Line LLC; (iv) counsel to the Purchaser; (v) Keen Realty LLC; (vi) all entities known to

have asserted any lien, claim, interest or encumbrance in or upon any of the Assets; (vii) all

taxing authorities or recording offices which have a reasonably known interest in the Assets,

including, but not limited to the Commonwealth of Pennsylvania and the City of Philadelphia and

the Internal Revenue Service; (viii) the Environmental Protection Agency; (ix) the state/local

environmental agencies in the jurisdictions where the Debtors own or lease real property; (x) all

counter-parties to contracts with the Debtors related to the Assets; (xi) all entities known to have

expressed a bona fide interest in acquiring all or portions of the Assets; (xii) the Office of the

United States Trustee for the Eastern District of Pennsylvania; (xiii) the Securities and Exchange

Commission; (xiv) the 2002 List; (xv) parties on the Matrix filed by the Debtors; and (xvi) all of

the Debtors’ equity holders (collectively, the “Notice Parties”); and the remainder of the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefor, it is

hereby:

FOUND, CONCLUDED, AND DECLARED THAT:2

          1.      This Court has jurisdiction over this matter and over the property of the Debtors and

their bankruptcy estates pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding

pursuant to 28 U.S.C. §§ 157(b). Venue in this judicial district is proper under 28 U.S.C. §§ 1408

and 1409.




2
          Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
          findings of fact when appropriate. See Fed. R. Bankr. P. 7052.


                                                        2
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20            Desc
                                        Exhibit B Page 4 of 38



         2.       The statutory bases for the relief requested herein are Sections 105(a), 363, and

365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6003, 6004, 6006, 9007, and 9014, and

Local Rule 6004-1 and 9014-3.

         3.       Notice of the Motion and proposed entry of this Order has been provided to the

Notice Parties. In addition, requisite notice of the Motion and the relief requested thereby, and

this Order has been provided in accordance with Bankruptcy Rules 4001(c), 4001(d) and 9014,

which notice is sufficient for all purposes under the Bankruptcy Code, including, without

limitation, Bankruptcy Code section 102(1), and no further notice of, or hearing on, the Motion or

this Order is necessary or required.

         4.       The Debtors’ proposed notice of the (i) proposed Sale, (ii) bid procedures attached

hereto as Exhibit “1” (the “Bid Procedures”), (iii) Assumption and Assignment Procedures

attached hereto as Exhibit “2” and (iv) Cure Notice and Supplemental Contract Notice, in

substantially the forms attached hereto as Exhibits “4” and “5” respectively, are appropriate and

reasonably calculated to provide all interested parties with timely and proper notice of the proposed

Sale of the Assets, the Auction, the Asset Purchase Agreement, the Bid Procedures, and the

proposed Cure Amounts to be employed in connection therewith.

         5.       The Debtors have articulated good and sufficient reasons for, and the best interests

of their estates will be served by, this Court granting the relief requested in the Motion, including

approval of: (1) the Bid Procedures attached hereto as Exhibit “1,” (2) the Break-up Fee and

Expense Reimbursement, to the extent applicable, as provided for in the Motion and the Bid

Procedures, (3) the Assumption and Assignment Procedures attached hereto as Exhibit “2,” (4)

the Auction and Sale Notice attached hereto as Exhibit “3” (the “Auction and Sale Notice”) and

(5) the Cure Notice and Supplemental Contract Notice attached hereto as Exhibits “4” and “5.”



                                                   3
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20            Desc
                                        Exhibit B Page 5 of 38



         6.       The Debtors have articulated good and sufficient reasons for, and the best interests

of their estates will be served by, this Court scheduling a subsequent Sale Hearing to consider

granting other relief requested in the Sale Motion, including approval of the Sale and the transfer

of the Assets to the Successful Bidder free and clear of all liens, claims, interests, and

encumbrances (other than permitted encumbrances and expressly assumed liabilities) pursuant to

section 363(f) of the Bankruptcy Code.

         7.       The Break-Up Fee and Expense Reimbursement, to the extent applicable, are

essential inducements and conditions relating to Purchaser’s entry into, and continuing

obligations under, the Asset Purchase Agreement. Unless Purchaser is assured that the Break-Up

Fee and Expense Reimbursement, if applicable, will be available, Purchaser is unwilling to

remain obligated to consummate the Sale or otherwise be bound under the Asset Purchase

Agreement (including the obligations to maintain its committed offer while such offer is subject

to higher or otherwise better offers as contemplated by the Bid Procedures). The bid protections

induced Purchaser to submit a bid that will serve as a minimum or floor bid at the Auction on

which the Debtors, their creditors, and other bidders can rely. Purchaser has provided a material

benefit to the Debtors and their creditors by increasing the likelihood that the best possible

purchase price for the Debtors’ assets will be received. Accordingly, the Break-Up Fee and

Expense Reimbursement, if applicable, provide an actual benefit to the Debtors’ estates, are

necessary to preserve the Debtors’ estates, represent the best method for maximizing value for the

benefit of the Debtors’ estates, and are reasonable and appropriate under the circumstances.

         8.       The form and scope of the Auction and Sale Notice is reasonably calculated to

provide all interested parties with timely and proper notice of the Sale, the Sale Hearing, the Bid

Procedures, and the Auction.



                                                   4
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                Desc
                                        Exhibit B Page 6 of 38



         9.       The notices to counterparties of Assumed Contracts provided in accordance with

the Assumption and Assignment Procedures are reasonably calculated to provide all

counterparties to the Assumed Contracts with proper notice of the potential assumption and

assignment of their executory contract or unexpired lease and any Cure Amounts associated

therewith.

         10.      The entry of this Order is in the best interests of the Debtors, their estates,

creditors, and other parties-in-interest; and it is therefore

ORDERED, ADJUDGED, AND DECREED THAT:

         11.      The relief requested in the Motion is granted to the extent set forth herein.

         12.      This Order shall be valid, binding, and enforceable on all parties-in-interest and

fully effective immediately upon entry.

         13.      The Bid Procedures attached hereto as Exhibit “1” are hereby approved and fully

incorporated into this Order, and shall apply with respect to the proposed Sale of the Assets. The

Debtors are authorized to take any and all actions necessary to implement the Bid Procedures.

         14.      The Assumption and Assignment Procedures attached hereto as Exhibit “2” are

hereby approved and fully incorporated into this Order.

         15.      The Cure Notice and the Supplemental Contract Notice attached hereto as

Exhibits “4,” and “5” respectively are hereby approved and fully incorporated into this Order.

         16.      All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are overruled.

         17.      The deadline for submitting a Qualified Bid is ________________________

(prevailing Eastern Time) (the “Bid Deadline”).

         18.      Purchaser’s bid is a Qualified Bid for all purposes.

                                                    5
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20         Desc
                                        Exhibit B Page 7 of 38



         19.      As provided in the Bid Procedures, the Debtors shall conduct the Auction on

_____________________ (prevailing Eastern Time) at the offices of Obermayer Rebmann

Maxwell & Hippel, LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA

19102, if more than one Qualified Bid is timely received.

         20.      The Auction and Sale Notice is approved in all respects. All parties-in-interest

shall receive or be deemed to have received good and sufficient notice of all relief sought in the

Motion, including but not limited to the Auction, the Bid Deadline, the Bid Procedures, the Sale

Hearing, the Sale and the assumption and assignment of the Assumed Contracts if, (a) within two

(2) business days of the date of entry of this Order, the Debtors serve the Auction and Sale Notice

on (i) the Debtors’ top twenty (20) unsecured creditors; (ii) the Office of the United States

Attorney for the Eastern District of Pennsylvania; (iii) counsel to Sharestates Intercap Line LLC;

(iv) counsel to the Purchaser of the Assets; (v) Keen Realty LLC; (vi) all entities known to have

asserted any lien, claim, interest or encumbrance in or upon any of the Assets; (vii) all taxing

authorities or recording offices which have a reasonably known interest in the Assets, including,

but not limited to the Pennsylvania Department of Revenue, the City of Philadelphia and the

Internal Revenue Service; (viii) the Environmental Protection Agency; (ix) the state/local

environmental agencies in the jurisdictions where the Debtors own or lease real property; (x) all

counterparties to contracts with the Debtors related to the Assets; (xi) all entities known to have

expressed a bona fide interest in acquiring all or portions of the Assets; (xii) the Office of the

United States Trustee for the Eastern District of Pennsylvania; (xiii) the Securities and Exchange

Commission; (xiv) the 2002 List; (xv) parties on the Matrix filed by the Debtors; and (xvi) all of

the Debtors’ equity holders.




                                                  6
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20           Desc
                                        Exhibit B Page 8 of 38



         21.      In addition to the foregoing, as soon as practicable, but in any event no later than

seven (7) business days after the entry of this Bid Procedures Order, the Debtors shall publish the

Auction and Sale Notice (modified for publication, as necessary) in the national edition of the

Wall Street Journal, USA Today, national editions, or such other similar national publication

selected by the Debtors.

         22.      The Sale Hearing shall be conducted on ___________________ (prevailing

Eastern Time). The Debtors shall seek entry of an order at the Sale Hearing approving and

authorizing the Sale to the Successful Bidder on terms and conditions substantially consistent

with the Asset Purchase Agreement, as appropriate, and as such agreement may be amended or

modified. Subject to the Bid Procedures, the Sale Hearing may be adjourned or rescheduled

without notice other than by announcement of the adjourned date at the Sale Hearing.

         23.      Objections, if any, to the relief requested in the Sale Motion must be filed by

____________________ (prevailing Eastern Time) and must: (a) be in writing; (b) comply with

the Bankruptcy Rules and the Local Rules; (c) be filed with the Clerk of the United States

Bankruptcy Court for the Eastern District of Pennsylvania; and (d) be served so as to be

received by: (i) the Debtors; (ii) counsel to the Debtors; (iii) counsel to the Debtors’ prepetition

lender Sharestates Intercap Line LLC; (iv) the Office of the United States Trustee; (v) counsel

to the Purchaser; and (vi) all parties entitled to notice pursuant to Bankruptcy Rule 2002.

         24.      The Break-Up Fee and Expense Reimbursement, to the extent applicable, are

hereby approved, and the Debtors are authorized to pay the Break-Up Fee and Expense

Reimbursement to the Purchaser in the event of: (i) the Purchaser is not the Successful Bidder at

the Auction; (ii) the Debtors withdraw this Motion subsequent to the entry of this Order; and (iii)

as otherwise provided in the Asset Purchase Agreement. The obligation to pay the Break-Up Fee



                                                   7
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20           Desc
                                        Exhibit B Page 9 of 38



and Expense Reimbursement shall constitute an administrative expense of the Debtors’ estates

under section 503(b)(1) of the Bankruptcy Code to the extent that Purchaser is not the Successful

Bidder. Purchaser shall not waive the right to payment of the Break-Up Fee and Expense

Reimbursement by bidding or rebidding at the Auction. If payment of the Break-Up Fee and

Expense Reimbursement is required, the Debtors are authorized to take all necessary steps and is

hereby directed, without need for any application, motion, or further order of this Court, to pay

the Break-Up Fee and Expense Reimbursement to Purchaser upon the terms set forth in the

Motion and the Bid Procedures.

         25.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         26.      Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable.

         27.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         28.      To the extent that this Order is inconsistent with any prior order or pleading with

respect to the Motion in this Chapter 11 Case, the terms of this Order shall govern.

         29.      This Court shall retain jurisdiction to resolve any dispute relating to the

interpretation of the terms and conditions of the Asset Purchase Agreement and this Order. To

the extent any provisions of this Order shall be inconsistent with the Motion, the terms of this

Order shall control.




                                                   8
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 10 of 38




                                                BY THE COURT:


                                                _____________________________________
Dated:                                          The Honorable Eric L. Frank
                                                United States Bankruptcy Judge




                                                  9
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 11 of 38




                                               Exhibit 1

                                            Bid Procedures




                                                  10
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf              Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20         Desc
                                        Exhibit B Page 12 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
 In re:                                                 :
                                                        :      Chapter 11
 1121 PIER VILLAGE LLC,                                 :
 PENN TREATY HOMES LLC,                                 :      Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                    :
 285 KINGSLAND LLC,                                     :      Jointly Administered
 231 E 123 LLC,                                         :
 193 HANCOCK LLC,                                       :
                                                        :
                                Debtors.                :
                                                        :

                                           BID PROCEDURES

       1121 Pier Village LLC and Penn Treaty Homes LLC, debtors and debtors-in-possession
(the “Debtors”), have filed chapter 11 cases pending in the United States Bankruptcy Court for
the Eastern District of Pennsylvania (the “Bankruptcy Court”) jointly administered under Case
No. 21-11466 (ELF). By motion dated August 27, 2021 (the “Motion”), the Debtors sought,
among other things, approval of the process and procedures set forth below (the “Bid
Procedures”) through which they will determine the highest and best offer for the Assets, as
defined in the Asset Purchase Agreement (as defined below) (the “Assets”).                 On
________________, the Bankruptcy Court entered an order approving, among other things, the
Bid Procedures (the “Bid Procedures Order”).

       On __________________, as further described in these Bid Procedures, the Motion and
the Bid Procedures Order, the Bankruptcy Court shall conduct the Sale Hearing at which the
Debtors shall seek entry of the Sale Order authorizing and approving the sale of the Assets (the
“Proposed Sale”) to the Purchaser (defined below) or to one or more other Qualified Bidders
(defined below) that the Debtors determine to have made the highest and best offer.

                  1.        Agreement

        On ___________________, the Debtors entered into an asset purchase agreement (the
“Asset Purchase Agreement”) with Purchaser (the “Purchaser”), such Asset Purchase Agreement
being deemed a Qualified Bid, pursuant to which the Purchaser proposes to acquire the Assets.
The transaction contemplated by the Asset Purchase Agreement is subject to competitive bidding
as set forth herein and approval by the Bankruptcy Court pursuant to Bankruptcy Code section
363.

                  2.        Assets to be Sold/Purchase Price

       The Debtors shall offer for sale the Assets. The purchase price for the Assets is $12
million, adjusted upward or downward pursuant to the terms of the Asset Purchase Agreement.


OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf               Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20              Desc
                                         Exhibit B Page 13 of 38




                  3.        Mailing the Auction and Hearing Notice

         No later than two (2) business days after the entry of the Bid Procedures Order, the
Debtors will cause the Auction and Sale Notice, as defined in the Bid Procedures Order, to be
sent by first-class mail, postage prepaid to (i) the Debtors’ top twenty (20) unsecured creditors;
(ii) the Office of the United States Attorney for the Eastern District of Pennsylvania; (iii) counsel
to Sharestates; (iv) counsel to the Purchaser; (v) Keen Realty LLC (“Keen”); (vi) all entities
known to have asserted any lien, claim, interest or encumbrance in or upon any of the Assets;
(vii) all taxing authorities or recording offices which have a reasonably known interest in the
Assets, including, but not limited to the Commonwealth of Pennsylvania and the City of
Philadelphia and the Internal Revenue Service; (viii) the Environmental Protection Agency; (ix)
the state/local environmental agencies in the jurisdictions where the Debtors own or lease real
property; (x) all counterparties to contracts with the Debtors related to the Assets; (xi) all entities
known to have expressed a bona fide interest in acquiring all or portions of the Assets; (xii) the
Office of the United States Trustee for the Eastern District of Pennsylvania; (xiii) the Securities
and Exchange Commission; (xiv) the 2002 List; (xv) parties on the Matrix filed by the Debtors;
and (xvi) all of the Debtors’ equity holders (collectively, the “Notice Parties”).

                  4.        The Bidding Process

       Set forth below is the general process to be employed by the Debtors with respect to the
proposed Sale of their assets:

                            (i)       Any person interested in making an offer to purchase the Debtors’
                                      assets shall comply with these procedures.

                            (ii)      Only Qualified Bids (as defined below) shall be considered by the
                                      Debtors.

                            (iii)     If the Debtors do not receive a Qualified Bid other than the Asset
                                      Purchase Agreement prior to the Bid Deadline (as defined below),
                                      then the Purchaser’s offer to acquire the Assets under the Asset
                                      Purchase Agreement shall constitute the highest or otherwise best
                                      Qualified Bid (the “Successful Bid”).

                            (iv)      If the Debtors receive a Qualified Bid other than the Asset Purchase
                                      Agreement prior to the Bid Deadline, then the Debtors shall select a
                                      Qualified Bid as the Successful Bid after the Debtors have
                                      conducted an Auction (as defined below) and considered, among
                                      other things, the total consideration to be received by their estates
                                      as well as other financial and contractual terms relevant to the
                                      proposed Sale, including those factors affecting the speed and
                                      certainty of consummating the proposed Sale.

                            (v)       Upon failure to consummate the proposed Sale because of a breach
                                      on the part of the Successful Bidder after an Order entered at the


                                                        2
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf               Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                Desc
                                         Exhibit B Page 14 of 38



                                      Sale Hearing, the Debtors shall be permitted to select the next
                                      highest or otherwise best bid to be the Successful Bid and to
                                      consummate such transaction without further Order of the
                                      Bankruptcy Court.

                            (vi)      The Good Faith Deposits of the Successful Bidder and the second-
                                      highest bidder at the Auction (the “Back-Up Bidder”) shall be held
                                      in escrow in an interest-bearing account, and all Qualified Bids will
                                      remain open, notwithstanding Bankruptcy Court approval of a Sale
                                      pursuant to the terms of a Successful Bid by a Qualified Bidder,
                                      until the earlier of (1) the closing of the Sale of the Assets, (2) the
                                      date that is 30 days after entry of a Sale Order approving a Sale to
                                      the Successful Bidder, or (3) the date that is 35 days after the
                                      Auction (the “Return Date”). Purchaser’s Bid will remain open,
                                      notwithstanding Bankruptcy Court approval of a Sale pursuant to
                                      the terms of a Successful Bid by a Qualified Bidder other than
                                      Island Capital Partners, for a period of 10 days after the Auction.
                                      On the Return Date, if the Debtors have not completed a Sale to
                                      such bidder, the Debtors shall return the Good Faith Deposit of the
                                      Back-Up Bidder, with accrued interest. The Debtors shall return
                                      the Good Faith Deposits of all bidders other than the Successful
                                      Bidder and the Back-Up Bidder within two (2) business days after
                                      the Auction.

                  5.        Participation Requirements

       Unless otherwise ordered by the Bankruptcy Court for cause shown, in order to participate
in the Sale process, each person (a “Potential Purchaser”) shall deliver to the Debtors and an
escrow agent to be determined pursuant to the Asset Purchase Agreement:

                            (i)       an executed confidentiality agreement in form and substance
                                      satisfactory to the Debtors; and

                            (ii)      financial disclosures acceptable to the Debtors demonstrating such
                                      Potential Purchaser’s ability to close the proposed transaction and
                                      to provide adequate assurance of future performance to
                                      counterparties to any executory contracts and unexpired leases to be
                                      assumed and assigned.

       A “Qualified Bidder” is (1) the Purchaser, or (2) a Potential Purchaser that delivers the
documents described in subparagraphs 5(i) and (ii) above and that the Debtors determine is
reasonably likely (based on the availability of financing, experience, and other considerations) to
submit a bona fide offer and to be able to consummate the proposed Sale if selected as the
Successful Bidder.




                                                         3
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf               Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20              Desc
                                         Exhibit B Page 15 of 38



       The Debtors shall determine whether a Potential Purchaser is a Qualified Bidder and shall
provide written notice of their determination to such Potential Purchaser and to each then existing
Qualified Bidder.

                  6.        Due Diligence

       Subject to the Debtors’ receipt of an executed confidentiality agreement in form and
substance satisfactory to it, the Debtors shall afford each Potential Purchaser due diligence access
to the Assets. The Debtors shall not be obligated to furnish any due diligence information after
the Bid Deadline.

                  7.        Bid Deadline and Requirements

        A “Qualified Bid” is (1) the Purchaser’s offer to acquire the Assets pursuant to the Asset
Purchase Agreement, or (2) another Qualified Bidder’s offer to acquire the Assets if such offer
was received prior to the Bid Deadline and if such offer included each of the following
(collectively, a “Bid Package”):

                            (i)       An executed copy of an asset purchase agreement (including
                                      schedules and exhibits, the “Modified Asset Purchase Agreement”):
                                      (a) marked to reflect changes to the Asset Purchase Agreement (b)
                                      irrevocable until the earlier of 30 days after the Auction or two
                                      business days after a proposed Sale is consummated and (c) for the
                                      purchase of substantially all of the Assets, with no closing
                                      conditions other than those set forth in the Asset Purchase
                                      Agreement, in exchange for a cash purchase price that exceeds the
                                      Purchase Price (as such term is defined in the Asset Purchase
                                      Agreement) by at least $250,000 (representing the initial bid
                                      increment plus the combined Break-Up Fee and Expense
                                      Reimbursement, the “Minimum Cash Amount”).

                            (ii)      Financial and other information satisfactory to the Debtors setting
                                      forth adequate assurance of future performance under section 365
                                      of the Bankruptcy Code, with respect to any Assumed Contracts.

                            (iii)     A written statement that the bid is not conditioned on (a) obtaining
                                      financing or other financing contingencies or (b) the outcome of
                                      unperformed due diligence by the bidder.

                            (iv)      A written statement identifying any regulatory approval(s) that is
                                      required for the bidder’s proposed acquisition of the Assets and the
                                      anticipated time frame for the filing of any requests for such
                                      approval(s) and the obtaining of such regulatory approval(s).

        In order to be considered, Bid Packages must be received on or before noon, prevailing
Eastern Time, on ___________________________ (the “Bid Deadline”) and, except as may be
instructed otherwise with respect to the Good Faith Deposit, should be delivered to (i) the


                                                        4
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf               Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20               Desc
                                         Exhibit B Page 16 of 38



Debtors, Penn Treaty Homes LLC and 1121 Pier Village LCL, 93-16 71st Drive, Forest Hills,
NY 11375-6709; and (ii) counsel for the Debtors, Obermayer Rebmann Maxwell & Hippel, LLP,
Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102, Attn: Edmond M.
George, Esquire; and (iii) an escrow agent to be determined pursuant to the Asset Purchase
Agreement.

        After the Bid Deadline, the Debtors, and their advisors (including counsel and investment
banker), shall determine which Qualifying Bid represents the then highest or otherwise best value
to the Debtors (the “Baseline Bid”). The determination of which Qualified Bid constitutes the
Baseline Bid shall take into account any factors the Debtors reasonably deem relevant to the
value of the Qualified Bid to the estate, including, inter alia, the following: (i) the amount and
nature of the consideration; (ii) the proposed assumption of any liabilities, if any; (iii) the ability
of the Qualified Bidder to close the proposed transaction; (iv) the proposed closing date and the
likelihood, extent, and impact of any potential delays in closing; (v) any purchase price
adjustments; (vi) the impact of the contemplated transaction on any actual or potential litigation;
and (vii) the net economic effect of any changes from the Asset Purchase Agreement, if any,
contemplated by the proposed transaction documents (collectively, the “Bid Assessment
Criteria”). At least 24 hours prior to the Auction, the Debtors shall distribute copies of the
Baseline Bid to each Qualifying Bidder.

                  8.        Auction

        If the Debtors receive a Qualified Bid other than that of the Purchaser and conclude that
any such Qualified Bid is a higher and better bid than the Asset Purchase Agreement, the Debtors
will conduct an Auction. The Auction shall take place at the offices of Obermayer Rebmann
Maxwell & Hippel, LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102 on ________________________ prevailing Eastern Time, with a remote participation
option. Subject to the “Reservation of Rights” set forth below, the Auction shall be governed by
the following procedures:

                            (i)       Only a Qualified Bidder who has submitted a Qualified Bid
                                      (including the Purchaser) shall be eligible to attend and participate
                                      in the Auction.

                            (ii)      Each Qualified Bidder shall be required to verbally confirm that it
                                      has not engaged in any collusion with respect to the bidding or the
                                      proposed Sale.

                            (iii)     The Auction shall begin with the Baseline Bid (which, as a
                                      Qualified Bid, will provide for at least the Minimum Cash Amount)
                                      and proceed in minimum additional increments of $250,000.00.

                            (iv)      Each bid at the Auction must meet each of the criteria of a
                                      Qualified Bid, other than the requirement that it be received prior to
                                      the Bid Deadline.




                                                        5
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                Desc
                                       Exhibit B Page 17 of 38



                            (v)     All bids shall be placed on the record, which shall either be
                                    transcribed or videotaped, and each bidder shall be informed of the
                                    terms of the previous bid.

                            (vi)    The Auction shall continue until there is only one offer that the
                                    Debtors, and their advisors (including counsel and Keen Realty
                                    LLC), determine is the Successful Bid. In determining which
                                    Qualified Bid to select as the Successful Bid, the Debtors, and their
                                    advisors (including counsel and Keen Realty LLC), may consider,
                                    among other things, (1) the amount of the purchase price; (2) the
                                    form of consideration being offered; (3) the likelihood of the
                                    Qualified Bidder’s ability to close a transaction and the timing
                                    thereof; and (4) the net benefit to the Debtors’ estates and creditors.
                                    The Debtors shall present the Successful Bid to the Bankruptcy
                                    Court for approval at the Sale Hearing.

                            (vii)   The Debtors, and their advisors, in their reasonable discretion, may
                                    adopt rules for the Auction at or prior to the Auction that, in its
                                    reasonable discretion, will better promote the goals of the Auction
                                    and that are consistent with any of the provisions of the Bid
                                    Procedures Order; provided, however, that the Debtors may not
                                    without the consent of the Purchaser modify (1) the dates set for the
                                    Bid Deadline, the Auction or the Sale Hearing; (2) the definition of
                                    a Qualified Bid.

                  9.        Bid Protections.

       Purchaser is entitled to a Break-Up Fee in the amount of $120,000.00 and an Expense
Reimbursement in the amount not to exceed $150,000.00 (including fees and expenses of
counsel) incurred by Purchaser in connection with the negotiation, documentation, and
implementation of the Asset Purchase Agreement and the transactions contemplated hereby.

                  10.       Sale Hearing

       The Sale Hearing shall take place in the courtroom of Honorable Eric L. Frank in the
United States Bankruptcy Court for the Eastern District of Pennsylvania, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Suite 400, Courtroom 1, 2nd Floor, Philadelphia, PA
19107 on _______________________ prevailing Eastern Time. With the consent of the
Successful Bidder, the Sale Hearing may be adjourned or rescheduled without notice other than
by an announcement of the adjourned date at the Sale Hearing or otherwise. At such
Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court for approval.

                  11.       Reservation of Rights

        In addition to their rights set forth in section 8 (vii) above, the Debtors and their advisors
(including counsel and investment banker), may modify these Bid Procedures or impose, at or
prior to the Auction, additional customary terms and conditions on the proposed Sale of their


                                                       6
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20     Desc
                                       Exhibit B Page 18 of 38



assets if in their reasonable judgment such modifications would be in the best interest of the
Debtors’ estate and promote an open and fair sale process, so long as such modifications and/or
additional terms are consistent with the provisions of the Asset Purchase Agreement.




                                                  7
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 19 of 38




                                               Exhibit 2

                                 Assumption and Assignment Procedures




OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf              Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20       Desc
                                        Exhibit B Page 20 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 In re:                                               :
                                                      :   Chapter 11
 1121 PIER VILLAGE LLC,                               :
 PENN TREATY HOMES LLC,                               :   Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                  :
 285 KINGSLAND LLC,                                   :   Jointly Administered
 231 E 123 LLC,                                       :
 193 HANCOCK LLC,                                     :
                                                      :
                                Debtors.              :
                                                      :

                         ASSUMPTION AND ASSIGNMENT PROCEDURES

        1121 Pier Village LLC and Penn Treaty Homes LLC debtors and debtors-in-possession
(collectively the “Debtors”), have filed chapter 11 cases pending in the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”) jointly administered
under Case No. 21-11466 (ELF). By motion dated September 1, 2021 (the “Motion”), the
Debtors sought, among other things, approval of the process and procedures (the “Bid
Procedures”) through which they will determine the highest and best offer for the Assets, as
defined in the Asset Purchase Agreement (as defined below) (the “Assets”).                    On
_________________ the Bankruptcy Court entered its order (the “Bid Procedures Order”) which,
among other things, approved the Bid Procedures.

        On __________________ as further described in the Bid Procedures, the Motion, and the
Bid Procedures Order, the Bankruptcy Court shall conduct the Sale Hearing at which the Debtors
shall seek entry of the Sale Order authorizing and approving the sale of the Assets (the “Proposed
Sale”) to the Purchaser (defined below) or to one or more other Qualified Bidders (defined
below) that the Debtors determine to have made the highest and best offer.

        On __________________, the Debtors entered into an asset purchase agreement (the
“Asset Purchase Agreement”) with Purchaser (the “Purchaser”), pursuant to which the Purchaser
proposes to acquire the Assets. The transaction contemplated by the Asset Purchase Agreement
is subject to competitive bidding and approval by the Bankruptcy Court pursuant to Bankruptcy
Code section 363.

        Set forth below are the assumption and assignment procedures (the “Assumption &
Assignment Procedures”) to be employed with respect to the proposed Sale of the Debtors’ assets
to the Purchaser.

        Pursuant to the Motion and section 365 of the Bankruptcy Code, the Debtors request
authority to assume and assign certain executory contracts and unexpired leases (the “Assumed



OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf               Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20               Desc
                                         Exhibit B Page 21 of 38



Contracts”) to any Successful Bidder and to be relieved of any liability under such Assumed
Contracts arising after the closing of the Sale according to the following procedures:

                            (i)       Within five (5) business days of the entry of the Bid Procedures
                                      Order, the Debtors shall file a schedule (the “Contract & Cure
                                      Schedule”) (a) listing the Assumed Contracts, (b) listing the
                                      amount, if any, necessary to pay to cure such Assumed Contracts
                                      pursuant to section 365 of the Bankruptcy Code (the “Cure
                                      Amounts”), (c) designating which of the Assumed Contracts have
                                      been designated for assumption and assignment by the Purchaser,
                                      (d) stating that the Purchaser have the right to delete any Assumed
                                      Contract initially designated for assumption and assignment from
                                      the final list of Assumed Contracts to be assumed and assigned at
                                      any time up to three (3) days prior to the Auction, and (e) stating
                                      that, in the event a bidder other than the Purchaser is the Successful
                                      Bidder, such other party has the right to designate Assumed
                                      Contracts for assumption and assignment that may be different than
                                      the contracts initially designated by the Purchaser and such
                                      Assumed Contracts will be set forth in a supplemental Contract
                                      Schedule (the “Supplemental Contract Schedule”) to be served and
                                      filed within two (2) days after the Auction.

                            (ii)      Upon filing the Contract & Cure Schedule, a copy of the Contract
                                      & Cure Schedule, the Motion and all exhibits related thereto, the
                                      Auction and Sale Notice, the Bid Procedures Order, the Bid
                                      Procedures, and these Assumption and Assignment Procedures
                                      (collectively, a “Cure Package”), will be served on each of the
                                      counterparties to the Assumed Contracts.

                            (iii)     Any objections (“Assignment Objections”) to the assumption and
                                      assignment of any Assumed Contract, including, but not limited to,
                                      objections relating to adequate assurance of future performance of
                                      the Purchaser or to the proposed Cure Amount set forth in the
                                      Contract & Cure Schedule, must be filed with the Bankruptcy
                                      Court and served upon counsel for the Debtors, Obermayer
                                      Rebmann Maxwell & Hippel LLP, Obermayer Rebmann Maxwell
                                      & Hippel LLP, Centre Square West, 1500 Market Street, Suite
                                      3400, Philadelphia PA 19102, Attn: Edmond M. George, Esquire,
                                      counsel to the Purchaser, and the Office of the United States
                                      Trustee, Office of The United States Trustee, Custom House, 200
                                      Chestnut Street, Suite 502, Philadelphia, PA 19106 no later than
                                      _________ __, 2021 at 4:00 p.m., prevailing Eastern Time (the
                                      “Sale and Assignment Objection Deadline”). Notably, all
                                      Assignment Objections based on the Debtors’ proposed Cure
                                      Amounts must be filed by the Sale and Assignment Objection
                                      Deadline, even if the Successful Bidder at Auction is not the
                                      Purchaser. Assignment Objections will be heard at the Sale

                                                        2
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20              Desc
                                       Exhibit B Page 22 of 38



                                    Hearing unless otherwise agreed to by the applicable parties or
                                    ordered by the Court.

                            (iv)    If the Successful Bidder at Auction is not the Purchaser,
                                    Assignment Objections relating only to adequate assurance of
                                    future performance shall be filed with the Bankruptcy Court and
                                    served upon counsel for the Debtors, Obermayer Rebmann
                                    Maxwell & Hippel LLP, Obermayer Rebmann Maxwell & Hippel
                                    LLP, Centre Square West, 1500 Market Street, Suite 3400,
                                    Philadelphia PA 19102, Attn: Edmond M. George, Esquire, counsel
                                    to the Successful Bidder, and the Office of the United States
                                    Trustee, Office of The United States Trustee, Custom House, 200
                                    Chestnut Street, Suite 502, Philadelphia, PA 19106 no later than
                                    eleven (11) days after service of the Supplemental Contract
                                    Schedule. A hearing to resolve any such objections will be held on
                                    a date to be determined.

                            (v)     Any counterparty to an Assumed Contract failing to file an
                                    Assignment Objection by the Sale and Assignment Objection
                                    Deadline shall be forever barred from (1) objecting to the Cure
                                    Amount set forth on the Contract Schedule with respect to its
                                    Assumed Contract; (2) seeking additional amounts arising under its
                                    Assumed Contract prior to the Closing from the Debtors, the
                                    Purchaser or other Successful Bidder; (3) objecting to the
                                    assumption and assignment of its Assumed Contract to the
                                    Purchaser; and (4) objecting to the adequate assurance to be
                                    provided by the Purchaser.

                            (vi)    Any counterparty to an Assumed Contract failing to file an
                                    Assignment Objection based on a Successful Bidder’s adequate
                                    assurance within eleven (11) days after service of the Supplemental
                                    Contract Schedule shall be forever barred from objecting to the
                                    adequate assurance of future performance provided by the
                                    Successful Bidder.

                            (vii)   Except as may otherwise be agreed to by all parties to an Assumed
                                    Contract, the cure of any defaults under Assumed Contracts
                                    necessary to permit assumption and assignment thereof in
                                    accordance with section 365 of the Bankruptcy Code shall be by
                                    (1) payment of the undisputed Cure Amount, and/or (2)
                                    establishment of a reserve with respect to any disputed Cure
                                    Amount. The party responsible for paying Cure Amounts shall be
                                    the party set forth in the applicable Asset Purchase Agreement or, if
                                    applicable, in an agreement between the Successful Bidder and the
                                    Debtors.




                                                      3
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 23 of 38



                                                Exhibit 3

                                         Auction and Sale Notice




OMC\4847-3587-3272.v1-8/30/21
    Case 21-11466-elf            Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                       Desc
                                        Exhibit B Page 24 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                              :
    In re:                                                    :
                                                              :    Chapter 11
    1121 PIER VILLAGE LLC,                                    :
    PENN TREATY HOMES LLC,                                    :    Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                       :
    285 KINGSLAND LLC,                                        :    Jointly Administered
    231 E 123 LLC,                                            :
    193 HANCOCK LLC,                                          :
                                                              :
                                Debtors.                      :
                                                              :

                                     NOTICE OF AUCTION AND SALE

        PLEASE TAKE NOTICE that on September 1, 2021, Penn Treaty Homes LLC and
1121 Pier Village LLC, the above-captioned debtors and debtors-in-possession (collectively the
“Debtors”), filed their Combined Motion For Order (I) Scheduling Expedited Hearing, Reduced
Notice Period and Limited Notice; (II) (A) Approving Bid Procedures Relating to the Sale of
Debtors’ Assets; (B) Scheduling Hearing to Consider Sale and Approving Form and Matter of
Notices; (C) Approving Expense Reimbursement Provision and Break-Up Fee; and (D) Granting
Related Relief and (III) (A) Authorizing the Sale of Substantially All of the Debtors’ Assets, Free
and Clear of Liens, Claims, Encumbrances and Interests, (B) Approving Asset Purchase
Agreement, (C) Authorizing The Assumption and Assignment of the Assigned Contracts and (D)
Granting Related Relief (the “Sale/Bid Procedures Motion”) with the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”). The Debtors have
received a Qualified Bid1 from Purchaser (“Purchaser”), as a stalking horse purchaser. The
purchase price for the Assets is $12,000,000, adjusted upward or downward pursuant to the terms
of the Asset Purchase Agreement (as defined below). All parties that may be interested in
submitting a bid for substantially all of the assets of Debtors (the “Assets”) or any portion thereof
or taking part in the Auction (as defined below) must read carefully the Bid Procedures Order (as
defined below).

       PLEASE TAKE NOTICE that following a hearing held on __________________, the
Bankruptcy Court entered an Order (A) Approving Bid Procedures Relating to the Sale of
Debtors’ Assets; (B) Scheduling Hearing to Consider Sale and Approving Form and Matter of
Notices; (C) Approving Expense Reimbursement Provision and Break-Up Fee; and (D) Granting
Related Relief (the “Bid Procedures Order”) and scheduled a hearing to consider that portion of
the Sale/Bid Procedures Motion in which the Debtors seek authority to, among other things, sell
substantially all assets, free and clear of all liens, claims, encumbrances and interests for
___________________ (prevailing Eastern Time) (the “Sale Hearing”).

1
             Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed them in the Bid
             Procedures Motion and/or the Bid Procedures.



OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20        Desc
                                       Exhibit B Page 25 of 38



        Only those parties that submit Qualified Bids may participate in the Auction (as defined
below). If you are interested in determining how to submit a Qualified Bid, you must comply
with the terms of the Bid Procedures Order. Any party-in-interest wishing to receive a complete
set of the asset purchase agreement, the Sale/Bid Procedures Motion, and the Bid Procedures
Order may do so free of charge upon request to the undersigned.

         In order to be considered, Bid Packages must be received on or before noon, prevailing
Eastern Time, on ___________________ (the “Bid Deadline”) and, except as may be instructed
otherwise with respect to the Good Faith Deposit, should be delivered to (i) the Debtors, 1121
Pier Village LLC and Penn Treaty Homes LLC, 93-16 71st Drive, Forest Hills, NY 11375-6709;
(ii) counsel for the Debtors, Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West,
1500 Market Street, Suite 3400, Philadelphia, PA 19102, Attn: Edmond M. George, Esquire; and
(iii) an escrow agent to be determined pursuant to the Asset Purchase Agreement.

        If a Qualified Bid is received by the Bid Deadline, an auction (the “Auction”) with respect
to a contemplated transaction shall take place on __________________________ (prevailing
Eastern Time) at Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500
Market Street, Suite 3400, Philadelphia, PA 19102. If, however, no such Qualified Bid is
received by the Bid Deadline, then the Auction will not be held, the Purchaser will be deemed the
Successful Bidder, the asset purchase agreement with the Purchaser (the “Asset Purchase
Agreement”) will be the Successful Bid and, at the Sale Hearing, the Debtors will seek approval
of and authority to consummate the transaction contemplated by the Asset Purchase Agreement.

       Only a Qualified Bidder who has submitted a Qualified Bid will be eligible to participate
in the Auction. Only the authorized representatives of each of the Qualified Bidders and the
Debtors shall be permitted to attend the Auction. At the Auction, Qualified Bidders will be
permitted to increase their bids. The bidding at the Auction shall start at the Baseline Bid as
disclosed to all Qualified Bidders prior to commencement of the Auction, and continue in
increments of $250,000.00 (the “Minimum Overbid Increment”). The highest and otherwise best
Qualified Bid shall be determined by the Debtors in their discretion.

        At the Sale Hearing, the Debtors will present the Successful Bid to the Bankruptcy Court
for approval. The Debtors will sell the Assets to the Successful Bidder or to the Purchaser in
accordance with the Asset Purchase Agreement if a higher and otherwise better Qualified Bid is
not received and accepted as the Successful Bid. If the Successful Bidder fails to consummate an
approved Sale because of a breach or failure to perform on the part of the Successful Bidder, the
next highest and otherwise best Qualified Bid, as approved at the Sale Hearing, shall be deemed
to be the Successful Bid and the Debtors shall be authorized to effect such a Sale without further
order of the Bankruptcy Court.

        If you seek to object to the sale of the Assets or any portion thereof, you must comply
with the terms for making such objections as set forth in the Sale/Bid Procedures Motion and the
Bid Procedures Order. Such objections must be filed with the Bankruptcy Court and served on
the parties set forth in the Bid Procedures Order. If any party fails to timely file and serve an
objection in accordance with the Bid Procedures Order, the Bankruptcy Court may disregard such
objection. Any party seeking copies of the Sale/Bid Procedures Motion and Bid Procedures
Order may receive copies by contacting Edmond M. George, counsel for the Debtors, (a) by


                                                  2
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 26 of 38



telephone at (215) 665-3140, (b) by electronic mail at edmond.george@obermayer.com, or (c) by
mail to Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500 Market Street,
Suite 3400, Philadelphia, PA 19102, Attn: Edmond M. George, Esquire.



Dated: ___________, 2021                        OBERMAYER REBMANN MAXWELL &
                                                HIPPEL LLP



                                                Edmond M. George, Esquire
                                                Michael D. Vagnoni, Esquire
                                                Centre Square West
                                                1500 Market Street, Suite 3400
                                                Philadelphia, PA 19102
                                                (215) 665-3140 (telephone)
                                                (215) 665-3165 (fax)
                                                Edmond.george@obermayer.com
                                                Michael.vagnoni@obermayer.com

                                                Counsel for Debtors




                                                   3
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 27 of 38



                                               Exhibit 4

                                             Cure Notice




OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf              Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20         Desc
                                        Exhibit B Page 28 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 In re:                                               :
                                                      :   Chapter 11
 1121 PIER VILLAGE LLC,                               :
 PENN TREATY HOMES LLC,                               :   Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                  :
 285 KINGSLAND LLC,                                   :   Jointly Administered
 231 E 123 LLC,                                       :
 193 HANCOCK LLC,                                     :
                                                      :
                                Debtors.              :
                                                      :

                 NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT
                 OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that on ________________, the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”) entered its Order
(A) Approving Bid Procedures Relating to the Sale of Debtors’ Assets; (B) Scheduling Hearing
to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief (the “Bid
Procedures Order”), pursuant to which the Bankruptcy Court approved bid procedures in
connection with the motion of debtors 1121 Pier Village LLC and Penn Treaty Homes LLC (the
“Debtors”) to sell substantially all of their assets to Purchaser or the successful purchaser of the
Debtors’ assets at auction (the “Successful Bidder”).

        PLEASE TAKE FURTHER NOTICE that the hearing on the Combined Motion For
Order (I)(A) Approving Bid Procedures Relating to the Sale of Debtors’ Assets; (B) Scheduling
Hearing to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief and (II)(A)
Authorizing the Sale of Substantially All of the Debtors’ Assets, Free and Clear of Liens, Claims,
Encumbrances and Interests, (B) Approving Asset Purchase Agreement, (C) Authorizing the
Assumption and Assignment of the Assigned Contracts and (D) Granting Related Relief (the
“Sale Motion”) has been set for ______________________ (prevailing Eastern time) before the
Honorable Eric L. Frank in the United States Bankruptcy Court for the Eastern District of
Pennsylvania, Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite 400, Courtroom
1, 2nd Floor, Philadelphia, PA 19107. Pursuant to the Sale Motion, the Debtors seek, inter alia,
the approval of the Bankruptcy Court for the sale of substantially all of the assets of the Debtors
(the “Assets”), including the assumption and assignment of various executory contracts and
unexpired leases (the “Assumed Contracts”).

        PLEASE TAKE FURTHER NOTICE that each of the executory contracts and unexpired
leases that the Debtors may seek to assume and assign to the Successful Bidder are listed on



OMC\4847-3587-3272.v1-8/30/21
    Case 21-11466-elf           Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                      Desc
                                       Exhibit B Page 29 of 38



Exhibit “A.” Those agreements designated by the Purchaser as Assumed Contracts are
identified on Exhibit “A” (the “Purchaser Designated Contracts”).

       PLEASE TAKE FURTHER NOTICE that the “Cure Amounts” included in Exhibit “A”
hereto are the amounts that, based on the Debtors’ books and records, the Debtors assert are
owed to cure any defaults existing under the Assumed Contracts as of the Petition Date.4

        PLEASE TAKE FURTHER NOTICE that (a) the Purchaser may add or remove
agreements from the list of Purchaser Designated Contracts; and (b) a Successful Bidder, other
than the Purchaser, may designate different agreements for assumption and assignment.
Accordingly, the inclusion of any executory contract or unexpired lease on Exhibit “A” hereto is
not, and should not be deemed to be, an agreement or acknowledgment by the Successful Bidder
that such executory contract or unexpired lease is an Assumed Contract.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit “B” is information
with respect to the Purchaser’s adequate assurance of future performance under any Assumed
Contracts. The Debtors and the Purchaser further reserve the right to present additional
information with respect to the Purchaser’s adequate assurance of future performance.

        PLEASE TAKE FURTHER NOTICE that if you object to the assumption and
assignment of your Assumed Contract, disagree with the Cure Amounts shown for the Assumed
Contracts, or object to the Purchaser’s ability to provide adequate assurance, you must file an
objection     in     writing     with     the     Bankruptcy      Court     on      or    before
__________________________________ and serve such objection so that it is actually received
by the following parties as of that date: (i) counsel for the Debtors, Obermayer Rebmann
Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102, Attn: Edmond M. George, Esquire; (ii) the Office of The United States Trustee, Custom
House, 200 Chestnut Street, Suite 502, Philadelphia, PA 19106; and (iii) counsel to the
Purchaser. If you timely file an objection that you are unable to consensually resolve with the
Debtors, such objection will be heard by the Bankruptcy Court at the hearing on the Sale Motion.

       PLEASE TAKE FURTHER NOTICE that any and all objections based on the proposed
Cure Amounts must be filed by the deadline set forth above, even if the Purchaser is not the
Successful Bidder at Auction.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE SALE MOTION WITHOUT FURTHER NOTICE. ANY NON-
DEBTOR PARTY TO ANY ASSUMED CONTRACTS WHO DOES NOT TIMELY OBJECT
TO THE CURE AMOUNTS FOR SUCH ASSUMED EXECUTORY CONTRACT IS
DEEMED TO HAVE CONSENTED TO SUCH CURE COSTS, AS WELL AS THE


4
         Your receipt of this notice does not constitute an admission by the Debtors that your agreement in fact
constitutes an executory contract or unexpired lease under section 365 of the Bankruptcy Code, and the Debtors
expressly reserve the right to challenge the status of any agreement up until the time of the hearing on the Sale
Motion (the “Sale Hearing”).

                                                      -3-
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20       Desc
                                       Exhibit B Page 30 of 38



ADEQUATE ASSURANCE OF FUTURE PERFORMANCE PROVIDED BY THE
PURCHASER.

        PLEASE TAKE FURTHER NOTICE that in the event the Purchaser is not the
Successful Bidder, within two (2) days after the Auction, the Debtors will file a supplemental
notice (the “Supplemental Contract Notice”) containing the executory contracts and unexpired
leases that the Debtors seek to assume and assign to the Successful Bidder. Such notice will also
contain (a) adequate assurance information with regards to the Successful Bidder and (b) the
deadline for parties to object to the proposed assumption and assignment on adequate assurance
grounds. Only objections based on the Successful Bidder’s adequate assurance may be filed in
response to the Supplemental Contract Notice, to the extent applicable.

       PLEASE TAKE FURTHER NOTICE that all requests for information concerning the
Bid Procedures Order or the Sale Motion should be in writing directed to Obermayer Rebmann
Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102, Attn: Edmond M. George, Esquire or edmond.george@obermayer.com.



Dated: ___________, 2021                        OBERMAYER REBMANN MAXWELL &
                                                HIPPEL LLP



                                                Edmond M. George, Esquire
                                                Michael D. Vagnoni, Esquire
                                                Centre Square West
                                                1500 Market Street, Suite 3400
                                                Philadelphia, PA 19102
                                                (215) 665-3140 (telephone)
                                                (215) 665-3165 (fax)
                                                Edmond.george@obermayer.com
                                                Michael.vagnoni@obermayer.com
                                                Counsel for Debtors




                                                 -4-
OMC\4847-3587-3272.v1-8/30/21
      Case 21-11466-elf            Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20    Desc
                                          Exhibit B Page 31 of 38



                                                       EXHIBIT “A”

                                  Contracts/Leases to be Assumed and Assigned1


Non-Debtor Party           Debtor Party        Contract/Lease     Date   Cure Amount   Purchaser
  and Address                                                                          Designated
                                                                                        Contract




  1
           The Debtors reserve the right to amend this Exhibit.

                                                          -5-
  OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 32 of 38



                                            EXHIBIT “B”

                                    Purchaser’s Adequate Assurance




                                                 -6-
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 33 of 38



                                               Exhibit 5

                                      Supplemental Contract Notice




OMC\4847-3587-3272.v1-8/30/21
    Case 21-11466-elf            Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20                        Desc
                                        Exhibit B Page 34 of 38



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

                                                               :
    In re:                                                     :
                                                               :   Chapter 11
    1121 PIER VILLAGE LLC,                                     :
    PENN TREATY HOMES LLC,                                     :   Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                        :
    285 KINGSLAND LLC,                                         :   Jointly Administered
    231 E 123 LLC,                                             :
    193 HANCOCK LLC,                                           :
                                                               :
                                Debtors.                       :
                                                               :

            SUPPLEMENTAL NOTICE OF PROPOSED ASSUMPTION AND
        ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that on ___________________, the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”) entered its Order
(A) Approving Bid Procedures Relating to the Sale of Debtors’ Assets; (B) Scheduling Hearing
to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief (the “Bid
Procedures Order”) pursuant to which the Bankruptcy Court approved bid procedures in
connection with the motion of 1121 Pier Village LLC and Penn Treaty Homes LLC (the
“Debtors”) to sell substantially all of the assets of the Debtors (the “Sale Motion”) to
___________ or the successful purchaser of the Debtors’ assets at auction (the “Successful
Bidder”). An auction was thereafter held on ___________________, 2021 after which ______
(the “Purchaser”) was determined to be the Successful Bidder.

       PLEASE TAKE FURTHER NOTICE that the hearing on the Sale Motion has been set
for ____________________ (prevailing Eastern Time) before the Honorable Eric L. Frank in the
United States Bankruptcy Court for the Eastern District of Pennsylvania, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Suite 400, Courtroom 1, 2nd Floor, Philadelphia, PA
19107. Pursuant to the Sale Motion, the Debtors seek, inter alia, the approval of the Bankruptcy
Court for the sale of substantially all of the assets of the Debtors (the “Assets”), including the
assumption and assignment of various executory contracts and unexpired leases (the “Assumed
Contracts”).

      PLEASE TAKE FURTHER NOTICE that each of the Assumed Contracts proposed to be
assumed by the Debtors and assigned to the Purchaser are listed on Exhibit “A” hereto. 1



1
             Your receipt of this notice does not constitute an admission by the Debtors that your agreement in fact
             constitutes an executory contract or unexpired lease under section 365 of the Bankruptcy Code.


OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20      Desc
                                       Exhibit B Page 35 of 38



        PLEASE TAKE FURTHER NOTICE that the Purchaser may include, remove or exclude
certain agreements from the list of Assumed Contracts by providing written notice to the Debtors
and the affected counterparty prior to the Supplemental Sale Hearing (as defined below).
Accordingly, the inclusion of any executory contract or unexpired lease on Exhibit “A” hereto is
not, and should not be deemed to be, an agreement or acknowledgment by the Purchaser that
such executory contract or unexpired lease is an Assumed Contract.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit “B” is information
with respect to the Purchaser’s adequate assurance of future performance under any Assumed
Contracts. The Debtors and the Purchaser further reserve the right to present additional
information with respect to the Purchaser’s adequate assurance of future performance.

        PLEASE TAKE FURTHER NOTICE that if you object to the adequate assurance of
future performance provided by the Purchaser, you must file an objection in writing with the
Court on or before 4:00 p.m. (prevailing Eastern Time) on the date that is eleven (11) days
from the date of this notice, and serve such objection so that it is actually received by the
following parties as of that date: (i) counsel for the Debtors, Obermayer Rebmann Maxwell &
Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102, Attn:
Edmond M. George, Esquire; (ii) the Office of The United States Trustee, Custom House, 200
Chestnut Street, Suite 502, Philadelphia, PA 19106; and (iii) counsel to the Purchaser. If you
timely file an objection that you are unable to consensually resolve with the Debtors, such
objection will be heard by the Court on ____________________ (prevailing Eastern time) (the
“Supplemental Sale Hearing”).

        PLEASE TAKE FURTHER NOTICE that only objections based on the Purchaser’s
proposed adequate assurance may be filed in response to this notice. The deadline to object to
the Cure Amounts shown on Exhibit “A” was ____________, and thus any such objections not
timely filed have been waived.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
SERVE AN OBJECTION AS STATED ABOVE, THE COURT SHALL DEEM THAT YOU
HAVE CONSENTED TO THE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
PROVIDED.

       PLEASE TAKE FURTHER NOTICE that all requests for information concerning the
Bid Procedures Order or the Sale Motion should be in writing directed to Obermayer Rebmann
Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102, Attn: Edmond M. George, Esquire or edmond.george@obermayer.com.

Dated: ________________                         OBERMAYER REBMANN MAXWELL &
                                                HIPPEL LLP

                                                Edmond M. George, Esquire
                                                Michael D. Vagnoni, Esquire
                                                Centre Square West
                                                1500 Market Street, Suite 3400


                                                  2
OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 36 of 38



                                                Philadelphia, PA 19102
                                                (215) 665-3140 (telephone)
                                                (215) 665-3165 (fax)
                                                Edmond.george@obermayer.com
                                                Michael.vagnoni@obermayer.com

                                                Counsel for Debtors




                                                  3
OMC\4847-3587-3272.v1-8/30/21
    Case 21-11466-elf            Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20       Desc
                                        Exhibit B Page 37 of 38



                                                 EXHIBIT “A”

                                Contracts/Leases to be Assumed and Assigned1


       Non-Debtor Party             Debtor Party        Contract/Lease   Date   Cure Amount
         and Address




1
         The Debtors reserve the right to amend this Exhibit.


OMC\4847-3587-3272.v1-8/30/21
  Case 21-11466-elf             Doc 111-2 Filed 09/01/21 Entered 09/01/21 15:04:20   Desc
                                       Exhibit B Page 38 of 38



                                            EXHIBIT “B”

                                    Purchaser’s Adequate Assurance




                                                 -5-
OMC\4847-3587-3272.v1-8/30/21
